DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 19 is objected to because of an informality. It is suggested Applicants amend the claim as follows:
-- The artificial intelligence system of claim 15, wherein the emotional response state is an initially predetermined emotional response state having a first set of neural network parameters, wherein the at least one processing device is configured to dynamically reconfigure the first set of neural network parameters to modify the predetermined emotional response state and produce a modified emotional response state. --
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 10-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200034700 A1 - hereinafter "Mixter".

With respect to claim 1, Mixter teaches,
An artificial intelligence system for state-based learning using one or more adaptive response states of the artificial intelligence system, the artificial intelligence system comprising: - Figs. 3-4.
a controller configured for modifying a neural network learning engine, the controller comprising at least one memory device with computer-readable program code stored thereon, at least one communication device connected to a network, and at least one processing device, wherein the at least one processing device is configured to execute the computer-readable program code to: - Figs. 3-4.
monitor a data stream having a data pattern by comparing the data pattern to a trained data pattern; identify a change in the data pattern of the data stream; - "After receiving the data patterns, at 120, the hardware-based artificial neural network is trained using the received data patterns. The purpose of this training is for the hardware-based artificial neural network to learn the normal data patterns of the computer system. After a certain amount of training and learning in operation 120, as indicated at 130, the system, upon receiving additional data into the hardware-based artificial neural network, is able to identify a new data pattern in the additional data. The system is able to identify such a new data pattern when the new data pattern deviates from the normal data patterns." [0014]; Fig. 1
determine a response state of the neural network learning engine, the response state defining one or more neural network parameters for monitoring the data stream with the neural network learning engine; - "When a new pattern is encountered, the perceptron-based neural network attempts to learn the pattern by altering its synaptic weights. The training rate increases when the artificial neural network first starts to learn the new pattern, since the synaptic weights (parameters) are being updated very frequently. As the pattern is learned, the rate at which the weights (parameters) are updated slows until the pattern is fully learned or recognized. Thereafter, when a new, unknown pattern is encountered, the learning rate jumps once again as the synaptic weights are frequently updated. By monitoring the rate of change, unknown patterns can be detected, and when such new initial training rates are greater than training rates associated with normal data patterns (response state), such initial training rates can identify malicious data patterns." [0012]
identify a predetermined policy for reconfiguring the neural network learning engine based on the data pattern and the response state; and - "Then, at 160, the hardware-based artificial neural network identifies the new data pattern as a malicious data pattern. This identification is accomplished by examining the early high training rate associated with the new data pattern when the new data pattern is first detected. If that training rate, that is the rate at which the synaptic weights are altered, is greater than a particular threshold, then that new data pattern can be labeled as a malicious data pattern...An operator of a system can determine a percentage to be considered (policy) to be substantially different between the training rates of the normal data patterns (response state) and the malicious data patterns. For example, it may be considered that a training rate that is 10% or more greater than the known training rate for normal data patterns indicates that the data pattern is malicious." [0016]; Fig. 1. The cited percentage is considered an example of the particular threshold.
in response to identifying the change in the data pattern - "After a certain amount of training and learning in operation 120, as indicated at 130, the system, upon receiving additional data into the hardware-based artificial neural network, is able to identify a new data pattern in the additional data. The system is able to identify such a new data pattern when the new data pattern deviates from the normal data patterns." [0014]; Fig. 1; and determining the response state, - "By monitoring the rate of change, unknown patterns can be detected, and when such new initial training rates are greater than training rates associated with normal data patterns (response state), such initial training rates can identify malicious data patterns." [0012]; reconfigure the one or more neural network parameters according to the predetermined policy. - "So when the hardware-based artificial neural network trains any new normal data pattern, the early training rate will not be much different than when the neural network was first initially trained to recognize normal data patterns at operation 120. However, when a malicious data pattern is encountered, the malicious data pattern will be much different from any normal data pattern (for example, because it will attempt to access protected memory), and this substantially different data pattern will cause a substantially different rate at which the synaptic weights are changed (reconfigure parameters) early on in the training phase. An operator of a system can determine a percentage to be considered (policy) to be substantially different between the training rates of the normal data patterns and the malicious data patterns. For example, it may be considered that a training rate that is 10% or more greater than the known training rate for normal data patterns indicates that the data pattern is malicious." [0016]; Fig. 1. Thus, the percentage/threshold (policy) is used to determine whether the rate the synaptic weights (parameters) are changing is indicative of a malicious data pattern.

With respect to claim 2, Mixter teaches,
wherein the response state is a first state, - "By monitoring the rate of change, unknown patterns can be detected, and when such new initial training rates are greater than training rates associated with normal data patterns (response state), such initial training rates can identify malicious data patterns." [0012] A first training rate associated with a normal data pattern is interpreted as a first state; and the at least one processing device is further configured to reconfigure the neural network learning engine from the first state having a first set of neural network parameters to a second state having a second set of neural network parameters based on the predetermined policy. - The first training rate (first state) featuring a first set of synaptic weights can be changed to a second rate (second state) featuring a second set of synaptic weights [0012][0015-0016]. The percentage/threshold (policy) is used to determine whether the second rate the synaptic weights (parameters) is indicative of a malicious data pattern.

With respect to claim 3, Mixter teaches,
further comprising a library configured to store a plurality of predetermined response states and configurations of the neural network learning engine and the one or more neural network parameters associated with the plurality of predetermined response states and configurations. - "As indicated at 171 in FIG. 1, the comparators are configured to identify new data patterns that are not one of the normal data patterns." [0017] "FIG. 4 is a block diagram of a machine in the form of a computer system within which a set of instructions, for causing the machine to perform any one or more of the methodologies discussed herein, may be executed." [0025]; Fig. 4. "The computer system 400 may additionally include a storage device 416 (e.g., drive unit)..." [0026]. "The drive unit 416 includes a machine-readable medium 422 on which is stored one or more sets of instructions and data structures (e.g., software 423) embodying or utilized by any one or more of the methodologies or functions described herein." [0027]. "While the machine-readable medium 422 is illustrated in an example embodiment to be a single medium, the term “machine-readable medium” may include a single medium or multiple media (e.g., a centralized or distributed database (library), and/or associated caches and servers) that store the one or more instructions." [0028]

With respect to claim 4, Mixter teaches,
wherein the library stores - "While the machine-readable medium 422 is illustrated in an example embodiment to be a single medium, the term “machine-readable medium” may include a single medium or multiple media (e.g., a centralized or distributed database (library), and/or associated caches and servers) that store the one or more instructions." [0028]; one or more response state change conditions for defining predetermined state change pathways of the neural network learning engine. - "Then, at 160, the hardware-based artificial neural network identifies the new data pattern as a malicious data pattern. This identification is accomplished by examining the early high training rate associated with the new data pattern when the new data pattern is first detected. If that training rate, that is the rate at which the synaptic weights are altered, is greater than a particular threshold (response state change condition), then that new data pattern can be labeled as a malicious data pattern...An operator of a system can determine a percentage to be considered to be substantially different between the training rates of the normal data patterns (response state) and the malicious data patterns. For example, it may be considered that a training rate that is 10% or more greater than the known training rate for normal data patterns indicates that the data pattern is malicious." [0016]; Fig. 1.

With respect to claim 6, Mixter teaches,
wherein the one or more neural network parameters comprise a robustness function configured to identify erroneous data received in the data stream based on the response state of the neural network learning engine. - "It should be noted that a hardware-based neural network can includes a thousand or more comparators, each comparator (robustness function) including many neurons trained to recognize a particular normal data pattern...As indicated at 171 in FIG. 1, the comparators are configured to identify new data patterns that are not one of the normal data patterns. Each known, normal data pattern is associated with a particular comparator, so that that particular comparator (robustness function) includes the synaptic weights 315, 316 (parameters) associated with that particular normal data pattern. These synaptic weight data resident in the comparators were acquired when the hardware-based artificial neural network was trained to learn all the normal data patterns." [0017]. "When new data come into the system, the multitude of comparators and neurons determine whether the new data include a new data pattern, and if the data do, whether that new data pattern is malicious in nature or not." [0018]

With respect to claim 10, Mixter teaches,
wherein the one or more neural network parameters comprise an adaptiveness function configured to modify at least one of a learning rate of the neural network learning engine and a weighting of a data point in the data stream. - "Specifically, when the hardware-based artificial neural network first recognizes and begins learning a new data pattern, the rate at which the neural network learns the new pattern is rather high (compared to learning normal data patterns), since the synaptic weights are frequently changed in the early learning stage. Thereafter, as the synaptic weights approach their stable values, the learning rate decreases because the synaptic weights are not changed as often." [0015]. Logic for modifying the learning rate and synaptic weights is interpreted as the adaptiveness function.

With respect to claim 11, Mixter teaches,
wherein reconfiguring the neural network parameters comprises reconfiguring an architectural configuration of the neural network learning engine. - "As indicated at 170, a hardware-based artificial neural network includes a comparator (or nodes or neurons), a memory location or register, a perceptron selector, and an expectation table that contains normal data patterns. FIG. 3 illustrates such a hardware-based artificial neural network 300 that can be used to implement the operations of FIG. 1 or 2. It should be noted that a hardware-based neural network can includes a thousand or more comparators, each comparator including many neurons trained to recognize a particular normal data pattern." [0017]. "When new data come into the system, the multitude of comparators and neurons determine whether the new data include a new data pattern, and if the data do, whether that new data pattern is malicious in nature or not. Specifically, the incoming data pattern is provided to the comparators 310, 311, the perceptron selector 335, and an expectation table 330. The incoming data, and normally only the first few bits of the incoming data, are used as an address into the perceptron selector 335 to select a comparator 310, 311 to analyze the incoming data." [0018]. The number of neurons participating in the neural network is determined by the comparators selected.

With respect to claim 12, Mixter teaches,
wherein reconfiguring the architectural configuration of the neural network learning engine further comprises modifying a number of neurons participating in the neural network learning engine. - "As indicated at 170, a hardware-based artificial neural network includes a comparator (or nodes or neurons), a memory location or register, a perceptron selector, and an expectation table that contains normal data patterns. FIG. 3 illustrates such a hardware-based artificial neural network 300 that can be used to implement the operations of FIG. 1 or 2. It should be noted that a hardware-based neural network can includes a thousand or more comparators, each comparator including many neurons trained to recognize a particular normal data pattern." [0017]. "When new data come into the system, the multitude of comparators and neurons determine whether the new data include a new data pattern, and if the data do, whether that new data pattern is malicious in nature or not. Specifically, the incoming data pattern is provided to the comparators 310, 311, the perceptron selector 335, and an expectation table 330. The incoming data, and normally only the first few bits of the incoming data, are used as an address into the perceptron selector 335 to select a comparator 310, 311 to analyze the incoming data." [0018]. The number of neurons participating in the neural network is determined by the comparators selected.

With respect to claim 13, Mixter teaches,
wherein reconfiguring the architectural configuration of the neural network learning engine further comprises modifying a weight of at least one of...a neuron. - "As indicated at 170, a hardware-based artificial neural network includes a comparator (or nodes or neurons), a memory location or register, a perceptron selector, and an expectation table that contains normal data patterns....Each known, normal data pattern is associated with a particular comparator, so that that particular comparator includes the synaptic weights 315, 316 associated with that particular normal data pattern." [0017]. "When a new pattern is encountered, the perceptron-based neural network attempts to learn the pattern by altering its synaptic weights." [0012]

With respect to claim 14, Mixter teaches,
wherein the controller is an online controller - "In an embodiment, the branch prediction scheme described above can be extended to detecting malicious data patterns on microprocessor data buses, microprocessor instruction buses, Internet data packets, or other data sources. Instead of feeding the artificial neural network a history of resolved branch directions, the continuous microprocessor bus data, microprocessor instruction bus data, or Internet packet information serves as the input." [0010]; Fig. 4; and the at least one processing device is further configured to generate the trained data pattern dynamically based on receiving the data stream in real-time. - "Referring now specifically to FIG. 1, at 110, a system operable to detect malware in a computer system receives data patterns in real time into an input buffer of a hardware-based artificial neural network....After receiving the data patterns, at 120, the hardware-based artificial neural network is trained using the received data patterns." [0014]

With respect to claim 15, Mixter teaches,
An artificial intelligence system for state-based learning using one or more adaptive emotional response states of the artificial intelligence system, the artificial intelligence system comprising: - Figs. 3-4.
a controller configured for modifying a neural network learning engine, the controller comprising at least one memory device with computer-readable program code stored thereon, at least one communication device connected to a network, and at least one processing device, wherein the at least one processing device is configured to execute the computer-readable program code to: - Figs. 3-4.
monitor a data stream in real-time; based on monitoring the data stream, determine a data pattern; - "Referring now specifically to FIG. 1, at 110, a system operable to detect malware in a computer system receives data patterns in real time into an input buffer of a hardware-based artificial neural network." [0014]
determine an emotional response state of the neural network learning engine based on the data pattern, the emotional response state defining one or more neural network parameters for monitoring the data stream with the neural network learning engine; - "When a new pattern is encountered, the perceptron-based neural network attempts to learn the pattern by altering its synaptic weights. The training rate increases when the artificial neural network first starts to learn the new pattern, since the synaptic weights (parameters) are being updated very frequently. As the pattern is learned, the rate at which the weights (parameters) are updated slows until the pattern is fully learned or recognized. Thereafter, when a new, unknown pattern is encountered, the learning rate jumps once again as the synaptic weights are frequently updated. By monitoring the rate of change, unknown patterns can be detected, and when such new initial training rates are greater than training rates associated with normal data patterns (emotional response state), such initial training rates can identify malicious data patterns." [0012]
identify a change in the data pattern of the data stream; and - "After receiving the data patterns, at 120, the hardware-based artificial neural network is trained using the received data patterns. The purpose of this training is for the hardware-based artificial neural network to learn the normal data patterns of the computer system. After a certain amount of training and learning in operation 120, as indicated at 130, the system, upon receiving additional data into the hardware-based artificial neural network, is able to identify a new data pattern in the additional data. The system is able to identify such a new data pattern when the new data pattern deviates from the normal data patterns." [0014]
in response to identifying the change in the data pattern - "After a certain amount of training and learning in operation 120, as indicated at 130, the system, upon receiving additional data into the hardware-based artificial neural network, is able to identify a new data pattern in the additional data. The system is able to identify such a new data pattern when the new data pattern deviates from the normal data patterns." [0014]; Fig. 1; and determining the emotional response state, - "By monitoring the rate of change, unknown patterns can be detected, and when such new initial training rates are greater than training rates associated with normal data patterns (emotional response state), such initial training rates can identify malicious data patterns." [0012]; reconfigure the one or more neural network parameters. - "So when the hardware-based artificial neural network trains any new normal data pattern, the early training rate will not be much different than when the neural network was first initially trained to recognize normal data patterns at operation 120. However, when a malicious data pattern is encountered, the malicious data pattern will be much different from any normal data pattern (for example, because it will attempt to access protected memory), and this substantially different data pattern will cause a substantially different rate at which the synaptic weights are changed (reconfigure parameters) early on in the training phase." [0016]; Fig. 1.

With respect to claim 16, Mixter teaches,
wherein the emotional response state is a first state, - "By monitoring the rate of change, unknown patterns can be detected, and when such new initial training rates are greater than training rates associated with normal data patterns (emotional response state), such initial training rates can identify malicious data patterns." [0012] A first training rate associated with a normal data pattern is interpreted as a first state; and the at least one processing device is further configured to reconfigure the neural network learning engine from the first state having a first set of neural network parameters to a second state having a second set of neural network parameters - The first training rate (first state) featuring a first set of synaptic weights can be changed to a second rate (second state) featuring a second set of synaptic weights [0012][0015-0016]. The percentage/threshold (policy) is used to determine whether the second rate the synaptic weights (parameters) is indicative of a malicious data pattern; based on determining the data pattern from monitoring the data stream in real-time. - "Referring now specifically to FIG. 1, at 110, a system operable to detect malware in a computer system receives data patterns in real time into an input buffer of a hardware-based artificial neural network." [0014]

With respect to claim 17, Mixter teaches,
wherein the at least one processing device is further configured to incrementally reconfigure the one or more neural network parameters from the first set to the second set. - The first training rate featuring a first set of synaptic weights can be incrementally changed to a second rate featuring a second set of synaptic weights [0012][0015-0016].

With respect to claim 18, Mixter teaches,
wherein incrementally reconfiguring the one or more neural network parameters comprises adjusting a learning rate of the neural network learning engine - "Specifically, when the hardware-based artificial neural network first recognizes and begins learning a new data pattern, the rate at which the neural network learns the new pattern is rather high (compared to learning normal data patterns), since the synaptic weights are frequently changed in the early learning stage. Thereafter, as the synaptic weights approach their stable values, the learning rate decreases because the synaptic weights are not changed as often." [0015]; before reconfiguring an architecture of the neural network learning engine. - "So when the hardware-based artificial neural network trains any new normal data pattern, the early training rate will not be much different than when the neural network was first initially trained to recognize normal data patterns at operation 120. However, when a malicious data pattern is encountered, the malicious data pattern will be much different from any normal data pattern (for example, because it will attempt to access protected memory), and this substantially different data pattern will cause a substantially different rate at which the synaptic weights are changed early on in the training phase." [0016]

With respect to claim 19, Mixter teaches,
wherein the emotional response state is an initially predetermined emotional response state having a first set of neural network parameters, - "By monitoring the rate of change, unknown patterns can be detected, and when such new initial training rates are greater than training rates associated with normal data patterns (emotional response state), such initial training rates can identify malicious data patterns." [0012] Synaptic weights associated with a normal data pattern are interpreted as a first set of parameters; wherein the at least one processing device is configured to dynamically reconfigure the first set of neural network parameters to modify the predetermined emotional response state and produce a modified emotional response state. - "Then, at 160, the hardware-based artificial neural network identifies the new data pattern as a malicious data pattern. This identification is accomplished by examining the early high training rate associated with the new data pattern when the new data pattern is first detected. If that training rate, that is the rate at which the synaptic weights are altered, is greater than a particular threshold, then that new data pattern can be labeled as a malicious data pattern." [0016]. Training rates associated with malicious data patterns are interpreted as the modified emotional response state.

With respect to claim 20, Mixter teaches,
wherein the at least one processing device is further configured to identify the change in the data pattern based on monitoring a combination of real-time data and predetermined training data received in the data stream. - "Referring now specifically to FIG. 1, at 110, a system operable to detect malware in a computer system receives data patterns in real time into an input buffer of a hardware-based artificial neural network....After receiving the data patterns, at 120, the hardware-based artificial neural network is trained using the received data patterns. The purpose of this training is for the hardware-based artificial neural network to learn the normal data patterns of the computer system. After a certain amount of training and learning in operation 120, as indicated at 130, the system, upon receiving additional data into the hardware-based artificial neural network, is able to identify a new data pattern in the additional data. The system is able to identify such a new data pattern when the new data pattern deviates from the normal data patterns." [0014]; Fig. 1

With respect to claim 21, Mixter teaches,
the controller further comprises a dynamic optimization algorithm, the at least one processing device being further configured to execute the dynamic optimization algorithm to reconfigure the one or more neural network parameters in real-time based on monitoring the data stream. - "Referring now specifically to FIG. 1, at 110, a system operable to detect malware in a computer system receives data patterns in real time into an input buffer of a hardware-based artificial neural network....After receiving the data patterns, at 120, the hardware-based artificial neural network is trained using the received data patterns." [0014] "So when the hardware-based artificial neural network trains any new normal data pattern, the early training rate will not be much different than when the neural network was first initially trained to recognize normal data patterns at operation 120. However, when a malicious data pattern is encountered, the malicious data pattern will be much different from any normal data pattern (for example, because it will attempt to access protected memory), and this substantially different data pattern will cause a substantially different rate at which the synaptic weights are changed (reconfigure parameters) early on in the training phase." [0016]

With respect to claim 22, Mixter teaches,
A computer-implemented method for artificial intelligence state-based learning using one or more adaptive emotional response states, the computer-implemented method comprising: Figs. 3-4.
providing a controller configured for modifying a neural network learning engine, the controller comprising at least one memory device with computer-readable program code stored thereon, at least one communication device connected to a network, and at least one processing device, wherein the at least one processing device is configured to execute the computer-readable program code to: Figs. 3-4.
monitor a data stream having a data pattern by comparing the data pattern to a trained data pattern; identify a change in the data pattern of the data stream; - "After receiving the data patterns, at 120, the hardware-based artificial neural network is trained using the received data patterns. The purpose of this training is for the hardware-based artificial neural network to learn the normal data patterns of the computer system. After a certain amount of training and learning in operation 120, as indicated at 130, the system, upon receiving additional data into the hardware-based artificial neural network, is able to identify a new data pattern in the additional data. The system is able to identify such a new data pattern when the new data pattern deviates from the normal data patterns." [0014]; Fig. 1
determine an emotional response state of the neural network learning engine, the emotional response state defining one or more neural network parameters for monitoring the data stream with the neural network learning engine; - "When a new pattern is encountered, the perceptron-based neural network attempts to learn the pattern by altering its synaptic weights. The training rate increases when the artificial neural network first starts to learn the new pattern, since the synaptic weights (parameters) are being updated very frequently. As the pattern is learned, the rate at which the weights (parameters) are updated slows until the pattern is fully learned or recognized. Thereafter, when a new, unknown pattern is encountered, the learning rate jumps once again as the synaptic weights are frequently updated. By monitoring the rate of change, unknown patterns can be detected, and when such new initial training rates are greater than training rates associated with normal data patterns (emotional response state), such initial training rates can identify malicious data patterns." [0012]
identify a predetermined policy for reconfiguring the neural network learning engine based on the data pattern and the emotional response state; and - "Then, at 160, the hardware-based artificial neural network identifies the new data pattern as a malicious data pattern. This identification is accomplished by examining the early high training rate associated with the new data pattern when the new data pattern is first detected. If that training rate, that is the rate at which the synaptic weights are altered, is greater than a particular threshold, then that new data pattern can be labeled as a malicious data pattern...An operator of a system can determine a percentage to be considered (policy) to be substantially different between the training rates of the normal data patterns (emotional response state) and the malicious data patterns. For example, it may be considered that a training rate that is 10% or more greater than the known training rate for normal data patterns indicates that the data pattern is malicious." [0016]; Fig. 1. The cited percentage is considered an example of the particular threshold.
in response to identifying the change in the data pattern - "After a certain amount of training and learning in operation 120, as indicated at 130, the system, upon receiving additional data into the hardware-based artificial neural network, is able to identify a new data pattern in the additional data. The system is able to identify such a new data pattern when the new data pattern deviates from the normal data patterns." [0014]; Fig. 1; and determining the emotional response state, - "By monitoring the rate of change, unknown patterns can be detected, and when such new initial training rates are greater than training rates associated with normal data patterns (response state), such initial training rates can identify malicious data patterns." [0012]; reconfigure the one or more neural network parameters according to the predetermined policy. - "So when the hardware-based artificial neural network trains any new normal data pattern, the early training rate will not be much different than when the neural network was first initially trained to recognize normal data patterns at operation 120. However, when a malicious data pattern is encountered, the malicious data pattern will be much different from any normal data pattern (for example, because it will attempt to access protected memory), and this substantially different data pattern will cause a substantially different rate at which the synaptic weights are changed (reconfigure parameters) early on in the training phase. An operator of a system can determine a percentage to be considered (policy) to be substantially different between the training rates of the normal data patterns and the malicious data patterns. For example, it may be considered that a training rate that is 10% or more greater than the known training rate for normal data patterns indicates that the data pattern is malicious." [0016]; Fig. 1. Thus, the percentage/threshold (policy) is used to determine whether the rate the synaptic weights (parameters) are changing is indicative of a malicious data pattern.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200034700 A1 - hereinafter "Mixter", in view of US 20180375885 A1 - hereinafter "Chen".

With respect to claim 5, Mixter does not explicitly teach,
determine that reconfiguring the second set of neural network parameters does not result in improved performance of the neural network learning engine; and
return the neural network learning engine to the first state or another state that does not reconfigure the one or more neural network parameters.
However, in analogous art, Chen teaches:
"Automated machine learning techniques have demonstrated powerfulness in malware detection. However, adversary malware attackers often attempt to poison malware training data, tricking the machine learning systems to produce incorrect models. This results in a degraded classification accuracy or high false positives, affecting the effectiveness of the machine learning systems." [0001]
"The technique 300 includes an operation to detect an anomaly and alert the machine learning system at block 310. Large values of the normalized statistics indicate change-points within a time window (e.g., discrete moments or ranges of time within the time window). The change-points may be identified when a normalized statistic transgresses a threshold. For example, when the normalized statistic exceeds a predetermined threshold, an alert may be issued. The threshold may be determined by a separate machine learning system or technique, may be based on controlled or known malware attack normalized statistic values, or may be user-defined." [0027]
"In response to detecting the anomaly, the technique may include an operation 510 to provide an alert that the anomaly has poisoned or potentially poisoned the machine learning system. Operation 510 may send the alert to the machine learning system, which may adjust, stop, or change the malware detection. For example, operation 502 may be restarted, adjusted, changed, stopped, or the like. Providing the alert may include preventing one or more of the binary files from reaching the machine learning system. In an example, providing the alert includes blocking an IP address of a source of one or more of the binary files. In another example, providing the alert may include rolling back the machine learning system to a previous state before a first detected anomaly. For example, providing the alert may include indicating a moment in time, or a previous saved state of the machine learning system to roll back to." [0033]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mixter with Chen's teachings because doing so would provide Mixter's system with the ability to prevent machine learning systems from being corrupted by malware attacks, as suggested by Chen [0010].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200034700 A1 - hereinafter "Mixter", in view of US 6185470 B1 - hereinafter "Pado".

With respect to claim 9, Mixter does not explicitly teach,
wherein the one or more neural network parameters comprise an alertness function configured to determine an impact of new data received from the data stream and a subsequent reaction to the new data based on the state of the neural network learning engine.
However, in analogous art, Pado teaches:
"According to the invention, NPC system 10 executes a predictive control scheme based on a neural network model 18 of plant 12 for predicting the future effect of a particular control input and for adjusting it to achieve a desired output response." (col. 3:9-13)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mixter with Pado's teachings because doing so would provide Mixter's system with the ability to facilitate adaptive control of a neural network predictive controller, as suggested by Pado (col. 1:5-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192